EXAMINER’S COMMENT
Pending Claims
Claims 1-10, 14, 15, 17, and 18 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 11, 13, and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been rendered moot by the cancellation of these claims.
The rejection of claims 1-10, 14, 15, 17, and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The objection warning of claim 11 (under 37 CFR 1.75 as being a substantial duplicate thereof) has been rendered moot by the cancellation of this claim.
The rejection of claims 13 and 16 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been rendered moot by the cancellation of these claims. 
The provisional rejection of claims 11, 13, and 16 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claim 1-26 of copending 
The provisional rejection of 11, 13, and 16 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-14 of copending Application No. 16/300,559 (US 2019/0390095 A1) in view of Yu et al. (WO 00/71343 A1) has been rendered moot by the cancellation of these claims. 

Terminal Disclaimer
The terminal disclaimer filed on January 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patents granted on U.S. Serial Nos. {16/300,559 & 16/481,412} has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer of January 5, 2021 replaces the terminal disclaimer filed on December 4, 2020.  The terminal disclaimed filed on December 4, 2020 is thus void – see MPEP 1490 VI. C.
The following rejections have been overcome: 
The provisional rejection of claims 1, 4, 7, 10, 14, and 15 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claim 1-26 of copending Application No. 16/481,412 (US 2019/0390094 A1). 
The provisional rejection of claims 2, 8, 9, and 17 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claim 1-26 of copending Application No. 16/481,412 (US 2019/0390094 A1) in view of Kotschwar (US Pat. No. 5,614,575).
The provisional rejection of claim 3 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claim 1-26 of copending Application No. 16/481,412 (US 2019/0390094 A1) in view of De Keyser et al. (US Pat. No. 3,840,419).
The provisional rejection of claims 5 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claim 1-26 of copending Application No. 16/481,412 (US 2019/0390094 A1) in view of O’Leary et al. (US Pat. No. 4,342,613).
The provisional rejection of claim 18 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claim 1-26 of copending Application No. 16/481,412 (US 2019/0390094 A1) in view of Yu et al. (WO 00/71343 A1).
The provisional rejection of claims 1, 2, 4, 9, 10, 14, 15, 17, and 18 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-14 of copending Application No. 16/300,559 (US 2019/0390095 A1) in view of Yu et al. (WO 00/71343 A1). 
The provisional rejection of claim 3 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-14 of copending Application No. 16/300,559 (US 2019/0390095 A1) in view of Yu et al. (WO 00/71343 A1) and De Keyser et al. (US Pat. No. 3,840,419).
The provisional rejection of claims 5 and 6 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-14 of copending Application No. 16/300,559 (US 2019/0390095 A1) in view of Yu et al. (WO 00/71343 A1) and O’Leary et al. (US Pat. No. 4,342,613).
The provisional rejection of claim 7 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-14 of copending Application No. 16/300,559 (US 2019/0390095 A1) in view of Yu et al. (WO 00/71343 A1) and Bauriedel et al. (US Pat. No. 4,184,008).
The provisional rejection of claim 8 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-14 of copending Application No. 16/300,559 (US 2019/0390095 A1) in view of Yu et al. (WO 00/71343 A1) and Kotschwar (US Pat. No. 5,614,575).

Allowable Subject Matter
Claims 1-10, 14, 15, 17, and 18 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
January 13, 2021